Citation Nr: 1502209	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  03-24 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for myopic astigmatism. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the RO in Los Angeles.  

The Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing in February 2006; a transcript of the hearing is of record.  

By way of history, in June 2006, the Board denied the Veteran's claim, which, at that time was for "residuals of an eye injury."  The Veteran appealed to the Court of Appeals for Veterans Claims (Court), and in July 2007, the Court granted the parties' Joint Motion for Remand and remanded the case for compliance with the instructions in the Joint Motion.  In October 2007, the appeal was remanded to afford the Veteran another Board hearing.  In January 2008, the Veteran testified before the undersigned VLJ; a transcript of that hearing is also of record.  Then in July 2008 and May 2009, the Board again remanded the Veteran's claim.


FINDINGS OF FACT

1. Myopic astigmatism is a refractive error of the eye.

2. Myopic astigmatism is not a disease or injury for the purposes of entitlement to VA compensation benefits.


CONCLUSION OF LAW

Service connection for myopic astigmatism is precluded by governing regulations.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A letter was sent to the Veteran in September 2001 with respect to his initial claim of service connection.  In December 2004, he was asked whether he had any additional evidence to submit or identify.  Any defect with the timing of the notice letter was harmless error.  The contents of the notice complied with VA's duty to notify and the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and respond to VA notices.  The claim was last adjudicated in November 2011 (Supplemental Statement of the Case).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service medical records and lay statements have been associated with the record.  

Pursuant to previous Board remands, VA afforded the Veteran an adequate examination and obtained medical etiological opinions with respect to his claimed eye disorder.  Development was conducted to determine whether the claimed eye disorder was a refractive error, which, by VA regulation, is not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  As a result, the September 2010 VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles (i.e., that myopic astigmatism was a refractive error).  Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The Veteran was afforded a Board hearing in connection with his claim during which the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, explained the concept of service connection, identified any evidentiary deficits, and took testimony to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing. See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Applicable Law & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  However, the regulation is clear: refractive error of the eye, however, is not a disease or injury for purposes of service connection and VA disability compensation. 38 C.F.R. §§ 3.303(c), 4.9.

At the outset, the Board notes that the Veteran currently has myopic astigmatism, bilaterally, and it was noted on his separation examination in April 1971.  See 1971 Separation Examination; September 2010 VA Examination Report.  This issue was previously remanded by the Board in May 2009 in order to determine whether myopic astigmatism is a mere refractive error of the eye or a disability due to disease or injury.  The appeal is limited to the issue of myopic astigmatism.  A May 2009 Board decision denied service connection for residuals of a right eye injury.  As new and material evidence must be received to reopen the right eye claim, this decision will not touch upon any discussion with respect to a claimed right eye disability.  

Refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation relating to service connection.  See id.; see also VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).  

In September 2009, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's history, the case file, and assessed him with presbyopia bilaterally, photophobia, and small scotoma nasal fixation for the right eye.   He indicated that myopic astigmatism is a refractive error of the eye.  He explained that it occurs when the rays of light entering the eye do not properly focus on the retina, resulting in blurred vision.  He stated that it was present in August 1968 to a lesser degree than today as it was common for refractive errors to increase with time.  He stated that "this is a naturally occurring condition in this patient representing a naturally occurring refractive error and is in no way influenced or caused by his service or any injury occurred while in service.  As the examiner based his assessment and opinion on his review of the case and his medical knowledge, the Board finds his opinion to be highly probative.  

Regardless of the VA examiner's opinion on the connection to service, VA regulations clearly state that refractive errors are not diseases or injuries within the meaning of the law.  See 38 C.F.R. § 3.303(c).  As such, myopic astigmatism cannot be service connected.  The Veteran does not contend that myopic astigmatism is not a refractive error.  

However, the Board notes that service connection may be granted for a left eye disability (other than refractive error) if resulting from a disease or injury in service.  
The Board has carefully considered whether or not there is a left eye disability.  On this record, the evidence shows that the Veteran's left eye is normal other than the myopic astigmatism.  

Service treatment records disclose that in August 1968, the Veteran suffered the sudden onset of blurred vision in his left eye.  An eye clinic record notes that the symptoms occurred during a physical training test.  Testing with correction revealed 20/50-1 vision in the left eye.  Media were clear, and fundi were within normal limits bilaterally.  The next day, there was no change in the fundus of the left eye.  The Veteran reported that he continued to have pain around the left eye.  Subsequent ear, nose, and throat examination was normal, with normal X-rays of the sinuses.  

In September 1968 the Veteran reported continued problems with his left eye.  He reported that no diagnosis was given when he was seen by a physician.  He reported pain in the eye.  After examination, the impression was questionable eye pathology.

An October 1968 ear, nose, and throat clinic record notes the Veteran's history of sudden blurred vision in the left eye during a physical training test in August.  Vision testing with glasses revealed 20/25-2 acuity in the left eye.  The Veteran reported that his vision was gradually coming back.  He was advised to return in three weeks check his vision.  There is no record of a vision recheck.

On discharge examination in April 1971, the Veteran's visual acuity was 20/200 in the left, corrected to 20/20.  The examiner noted myopic astigmatism.  The Veteran was found to be qualified for separation.  In May 1971 the Veteran certified that he had experienced no change in his medical condition.

A private record dated in November 1973 indicates the Veteran's reported history.  He stated that in October 1973 he had something wrong with the left sinus near his eyes but that it was not treated.  He did not provide further information regarding his eyes.  

In January 2001 the Veteran presented to a VA facility and indicated that he had recently lost his insurance.  The treatment record stated that an evaluation of his eyes to include his conjunctiva, cornea, and sciera were normal.  

On VA examination in July 2002, the Veteran reported an injury to his eyes in 1968 following a long run.  He noted that since that time, he had experienced a chronic photophobia, more severe in the right eye.  He also indicated that he suffered from headaches, especially when driving at night and when driving into the sun.  He stated that he had noticed a great deal of prescription changes in his glasses and that every year and a half his glasses needed to be made stronger.  Visual acuity was 20/200 bilaterally, with corrected acuity at distance and near to 20/20.  Visual field testing revealed a small central visual field defect in the right eye, paracentral tote macula.  Media were clear.  There was no fundoscopic defect.  Color vision was 90 percent of normal.  Stereopsis was 10 percent of normal.  The diagnoses were central field defect, right eye, question etiology; progressive myopia bilaterally; and presbiopia.  

An August 2002 letter from J.R.P., O.D. indicates that the Veteran's ocular health and muscle balance were normal.  Biomicroscopy of the anterior segment, direct and indirect opthalmoscopy of the fundus, papillary reflexes, versions, visual fields by autofield, and tonometry were all within normal limits.  Dr. P. also noted that cover test, phorias at distance and near, stereopsis, and fixation disparity were all within normal limits.  

At his February 2006 hearing, the Veteran testified that he had photophobia and a blind spot from an injury in service.  He described the event in service that resulted in blurry vision.  He stated that the Army called his family and advised then that he would probably be discharged.  He indicated that his eyes subsequently started to heal.  He noted that his VA examiner had told him that his eye disability could very possibly be related to the injury.  

During his January 2008 hearing, the Veteran again described the event in service that led to blurry vision.  He stated that he had light sensitivity and headaches.  

On VA examination in August 2008, visual field testing revealed irregular superior, nasal, and inferior defects which were noted to be repeatable with adequate reliability, not matching optic nerve or retina ocular health findings.  The examiner noted the Veteran's complaint of photophobia in both eyes dating from the date of the service injury in August 1968.  She stated that while she did find consistency in the Veteran's report of a fall and blurred vision following the incident, she stated that she did not believe that the injury was permanent as the Veteran's left eye appeared to have normal visual acuity, colored vision, and amsler grid results.  

In August 2009, the Veteran indicated that the astigmatism in his left eye was coming back.  He also indicated that a blast in service could have hurt his nerve in the left eye, attempting to clarify his injury in service as noted in the service treatment records.  

VA treatment records from 2010 and 2011 show complaints of loss of vision, but nothing was identified by way of identifiable left eye pathology.  

In other words, there is no other underlying disease or injury, or no identified pathology with respect to the left eye.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In order to qualify for compensation under 38 U.S.C.A. §§ 1110, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Id.  The Veteran does not state that he has a left eye disability (other than myopic astigmatism and photophobia) that is a result of service.  

The Board has considered the Veteran's contentions very carefully, particularly with respect to his statements discussing his symptomatology of his eye condition, from service to present day.  The Veteran has testified that he is not filing for nearsightedness or farsightedness; he is filing for light sensitivity, headaches (resulting from the sensitivity) and the right eye blind spot.  See 2008 Bd. Hrg. Tr. at 13.  In this regard, the Board notes that the RO granted service connection for migraine headaches with photophobia (claimed as headache and sensitivity to light) by way of a September 2013 rating decision.  Thus, the Veteran is already in receipt of compensation for a disability that contemplates the light sensitivity to his eyes.  In fact, the Veteran has consistently maintained in statements submitted in support of his claim that he understands that he cannot be awarded benefits for myopia and presbyopia (refractive errors).  He clarified to VA that he has headaches and light sensitivity to his eyes, and blindness in the center of his right eye.  See January 2003 Veteran's Statement.  Furthermore, the Board notes that with any claim regarding his right eye (other than myopic astigmatism that affects both eyes), service connection for residuals of a right eye injury (later claimed as blind spot on right eye and scotoma) was previously denied on January 2009.  Subsequently, the Board confirmed the denial of the claim by way of a May 2009 decision.  In November 2011, the Veteran submitted a claim to reopen service connection of blind spot on right eye, scotoma.  The Board notes that new and material evidence must be received to reopen the previously denied claim for a right eye disability.  Thus, any claims pertaining to the right eye other than myopic astigmatism cannot be addressed herein.


For the reasons set forth above, service connection for myopic astigmatism is denied as it is explicitly not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c).  There is no other left eye disability due to disease or injury, on this record.  

Lastly, in light of O'Bryan v. McDonald we note the following.  Section 3.303( c) has a list of separate conditions that are not diseases or injuries.  See 771 F.3d 1376 (Fed. Cir. 2014).  Congenital or developmental defects stand apart from the other conditions, refractive error of the eye, personality disorders and mental deficiency.  Id. at 1380-81.  The GC opinion that addresses a distinction between a congenital defect and a congenital disease is not applicable to the three other enumerated conditions and is not applicable in this case.  Id.  In fact, O'Bryan recognized the distinction.  

Section 1110 of Title 38 provides compensation to veterans for disabilities "resulting from personal injury suffered or disease" incurred or aggravated during service.  Congress has not defined "injury" or "disease."  Congress left it up to the VA to "fill the gap left by the statute with respect to the question of what kinds of conditions qualify" as diseases.  Terry v. Principi, 340 F.3d 1378, 1383 (Fed.Cir.2003).  Pursuant to its authority in 38 U.S.C. § 501 to prescribe rules and regulations, the VA promulgated 38 C.F.R. § 3.303(c), which provides: "Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation."  As we recognized in Morris, Terry "upheld the validity of § 3.303(c) as consistent" with § 1110. 678 F.3d at 1353.  The regulation's exclusions, which include "[c]ongenital or developmental defects" as well as several other types of conditions, preclude a veteran from being compensated for service-connected disability under § 1110 for those conditions.  Id. at 1353-54 (emphasis added).  However, we have not previously had occasion to consider what constitutes a "[c]ongenital or developmental defect."  O'Bryan, 771 F.3d at 1378-79.  


ORDER

Service connection for myopic astigmatism is denied.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


